Attorney Grievance Commission of Maryland v. Mitzi Elaine Dailey, AG No. 6, September
Term, 2020. Opinion by Getty, J.

ATTORNEY DISCIPLINE – SANCTION – DISBARMENT

Respondent, Mitzi Elaine Dailey, violated several provisions of the Maryland Attorneys’
Rules of Professional Conduct (“MARPC”) and the Maryland Rules when she failed to
maintain an attorney trust account, failed to act on her client’s case, failed to communicate
with her client, abandoned representation of her client, misappropriated client funds, and
made intentional misrepresentations to Bar Counsel.

Ms. Dailey’s conduct violated the following rules of professional conduct: 1.1
(Competence); 1.2 (Scope of Representation and Allocation of Authority Between Client
and Attorney); 1.3 (Diligence); 1.4 (Communication); 1.5 (Fees); 1.15 (Safekeeping
Property); 1.16 (Declining or Terminating Representation); 8.1 (Bar Admission and
Disciplinary Matters); and 8.4 (Misconduct). Ms. Dailey’s conduct also violated the
following Maryland Rules: 19-403 (Duty to Maintain Account); 19-404 (Trust Account—
Required Deposits); and 19-407 (Attorney Trust Account Record-Keeping). Disbarment
is the appropriate sanction in case.
Circuit Court for Baltimore City
Case No. 24-C-20-001801
Argued: January 8, 2021

                                                                                      IN THE COURT OF APPEALS
                                                                                           OF MARYLAND

                                                                                          Misc. Docket AG No. 6

                                                                                          September Term, 2020



                                                                                   ATTORNEY GRIEVANCE COMMISSION OF
                                                                                              MARYLAND

                                                                                                       V.

                                                                                           MITZI ELAINE DAILEY


                                                                                      Barbera, C.J.,
                                                                                      McDonald
                                                                                      Watts
                                                                                      Hotten
                                                                                      Getty
                                                                                      Booth
                                                                                      Biran

                                                                                                       JJ.



                                                                                        Opinion by Getty, J.



 Pursuant to Maryland Uniform Electronic Legal
Materials Act
                                                                                     Filed: July 23, 2021
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                       2021-07-23 11:14-04:00




Suzanne C. Johnson, Clerk
                                                 The leading rule for the lawyer, as for the
                                                 [person] of every other calling, is
                                                 diligence. Leave nothing for to-morrow
                                                 which can be done to-day. Never let your
                                                 correspondence fall behind.

                                                 Abraham Lincoln, Collected Works of
                                                 Abraham Lincoln.1

       Then a humble prairie lawyer, Abraham Lincoln shared this bit of wisdom to

illustrate the habits every attorney and professional ought to practice. In his journal,

President Lincoln stressed the importance of timeliness, of not taking client money until it

has been earned, and of promoting honesty in the legal profession. Id. Today, Lincoln’s

adages continue to bear a unique importance, as they are practices which are not only

recommended, but are required of all attorneys under the Maryland Attorneys’ Rules of

Professional Conduct.

       Although we commend her considerable pro bono work, the Respondent in this

case, Mitzi Elaine Dailey, neglected her client’s case for nearly a year and failed to

maintain communication with him. The fee Ms. Dailey received from her client related to

this matter was never placed into an attorney trust account, nor was it ever returned to her

client despite her failure to earn it. Throughout Bar Counsel’s investigation, Ms. Dailey

made several serious mistakes.      Ms. Dailey failed to comply with Bar Counsel’s

investigation. Ms. Dailey failed to provide requested documents or attend her scheduled

deposition and circuit court hearing. Finally, to compound all of this, Ms. Dailey made


1
   Collected Works of Abraham Lincoln, The Abraham Lincoln Association,
https://quod.lib.umich.edu/l/lincoln/lincoln2/1:134.1?rgn=div2;view=fulltext
[https://perma.cc/4P2P-8TX4].
false and misleading statements to Bar Counsel, including the fabrication of evidence to

conceal her rule violations. Had Ms. Dailey been responsive, she may have avoided the

most significant rule violations described below, and we may have reached a different

conclusion. However, because of the serious misconduct outlined in the findings of the

hearing judge, disbarment is the appropriate sanction for Ms. Dailey.

                                    BACKGROUND

A.     Procedural Context.

       On March 24, 2020, the Attorney Grievance Commission of Maryland (the

“Commission”) filed a Petition for Disciplinary or Remedial Action (“Petition”) with this

Court alleging that Ms. Dailey had violated the Maryland Attorneys’ Rules of Professional

Conduct (“MARPC”) and the Maryland Rules. See Md. Rule 19-721.

       The Petition concerned Ms. Dailey’s representation of and failure to communicate

with her client, Geoffrey Wolst, for nearly a year, as well as her misrepresentations to Bar

Counsel and failure to comply with discovery requests and the hearing process. Based on

this misconduct, the Petition alleged that Ms. Dailey violated Rules: 1.1 (Competence); 1.2

(Scope of Representation and Allocation of Authority Between Client and Attorney); 1.3

(Diligence); 1.4 (Communication); 1.5 (Fees); 1.15 (Safekeeping Property); 1.16

(Declining or Terminating Representation); 8.1 (Bar Admission and Disciplinary Matters);

and 8.4 (Misconduct).2 The Petition also alleged violations of the following Maryland


2
  “The Maryland Attorneys’ Rules of Professional Conduct are codified as Maryland Rule
19-300.1 et seq. In an effort to enhance readability, we use abbreviated references to the
prior codifications of these rules, which are consistent with the ABA Model Rules on which
they are based (e.g., Maryland Rule 19-301.1 will be referred to as Rule 1.1).” Attorney
                                             2
Rules: 19-403 (Duty to Maintain Account); 19-404 (Trust Account—Required Deposits);

and 19-407 (Attorney Trust Account Record-Keeping).

       We designated Judge Jeffrey M. Geller (the “hearing judge”) of the Circuit Court

for Baltimore City by Order dated March 27, 2020, to conduct an evidentiary hearing

concerning the alleged violations and to provide findings of fact and recommend

conclusions of law. See Md. Rule 19-722(a). Ms. Dailey was personally served with

process on April 24, 2020, and filed her Answer on May 11, 2020. Ms. Dailey filed a Writ

of Mandamus to this Court requesting a stay of proceedings on July 13, 2020.3 We denied

Ms. Dailey’s petition for relief in an Order dated July 27, 2020.

       On August 4, 2020, the circuit court held a pretrial hearing remotely via Skype. Ms.

Dailey failed to appear. The evidentiary hearing was also held remotely via Skype on

August 11, 2020. Although Ms. Dailey was sent an email and hard copy of the Scheduling

Order, she did not attend the virtual hearing.4 The hearing judge’s findings of fact were

filed in this Court on September 22, 2020. Because of Ms. Dailey’s failure to respond to

Bar Counsel’s request for admissions of facts within 30 days as described infra, the hearing




Grievance Comm’n v. Portillo, 2021 WL 2154205, at *1 n.1 (2021) (citing ABA
Compendium of Professional Responsibility Rules and Standards (Am. Bar Ass’n 2017)).
3
  An initial writ filed on July 9, 2020, was rejected by the Clerk of this Court for failure to
file the Writ of Mandamus as a separate action and for insufficient service.
4
  The hearing judge noted that there was a person present at the Skype hearing who was
identified on the screen only as “Unidentified Caller.” The court asked several times if the
person was, in fact, Ms. Dailey, and invited her to present mitigation if it was, but the court
received no response. The only individuals the court shared the Skype link with were Bar
Counsel, the hearing judge’s staff, and Ms. Dailey.
                                              3
judge deemed the requests admitted pursuant to Md. Rule 2-424. Bar Counsel filed a

recommendation for sanction with this Court on October 6, 2020. Ms. Dailey filed

exceptions to the hearing judge’s findings of fact and conclusions of law on October 7,

2020. This Court heard oral argument in this matter on January 8, 2021.

B.     Factual Findings.

       We begin by summarizing the hearing judge’s factual findings. Ms. Dailey was

admitted to the Maryland Bar on December 13, 1994. Since then, Ms. Dailey has

maintained an office for the practice of law in the City of Baltimore, primarily providing

low-cost services to indigent clients. Ms. Dailey’s clients were often referred to her by the

Maryland Volunteer Lawyers Service or the Civil Justice Network.

       1.     Representation of Geoffrey Wolst.

       On July 1, 2017, Norma J. Wolst—a resident of Baltimore City—died intestate. Ms.

Wolst was survived by her children, Geoffrey Wolst and Norva Countess. Mr. Wolst was

referred to Ms. Dailey in early July 2017 by the Civil Justice Network to seek legal advice

concerning the administration of his mother’s estate (the “estate”). After initially speaking

via telephone, Mr. Wolst and Ms. Dailey met in person, on July 18, 2017. At that meeting,

Mr. Wolst retained Ms. Dailey to represent him in his capacity as the personal

representative of the estate, and Mr. Wolst signed a legal representation agreement which

required a retainer payment of $1,500 to be billed against at an hourly rate of $150.

       On August 22, 2017, Mr. Wolst paid Ms. Dailey the $1,500 retainer. On the receipt

given to Mr. Wolst, Ms. Dailey noted that it was for the “[e]state filing fee and legal fees.”

Ms. Dailey deposited the funds into her operating account instead of into an attorney trust

                                              4
account. The hearing judge found that Ms. Dailey failed to maintain an attorney trust

account for her solo practice, and that Ms. Dailey did not obtain Mr. Wolst’s informed

consent to deposit this payment into an operating account that was not an attorney trust

account.

      Ms. Dailey prepared the appropriate estate documents, including a Regular Estate

Petition for Administration, Schedule A (“Estimated Value of Estate and Unsecured

Debts”), and List of Interested Persons. Mr. Wolst signed these documents on August 22,

2017. However, Ms. Dailey never filed the documents with the Office of the Register of

Wills of Baltimore City. Ms. Dailey informed Mr. Wolst that he was required to post a

bond, the amount of which would be based on the value of the estate. Ms. Dailey also

informed Mr. Wolst that this requirement could be waived if Ms. Countess consented to

Mr. Wolst’s appointment as personal representative of their mother’s estate. Mr. Wolst

unsuccessfully tried to obtain Ms. Countess’ consent in September 2017. On September

19, 2017, Ms. Dailey informed her client that a $200,000 bond would be necessary, which

could be purchased for $1,275.

      On November 9, 2017, Mr. Wolst paid Ms. Dailey $1,275 in cash for the bond

purchase. The receipt given to Mr. Wolst stated that the payment was the “fee for bond.”

Ms. Dailey did not place the $1,275 into an attorney trust account, but instead deposited

the funds into her operating account. Ms. Dailey never received Mr. Wolst’s informed

consent to place these funds into an operating account that was not an attorney trust

account. Further, Ms. Dailey never purchased a bond with the funds she received and

instead misappropriated the funds for her own use.

                                           5
       Ms. Dailey had Mr. Wolst sign an updated Schedule A on November 9, 2017. Ms.

Dailey never filed the updated document with the Register of Wills for Baltimore City.

From December 2017 to January 2018, Mr. Wolst reached out to Ms. Dailey requesting

updates on the status of his case. Ms. Dailey did not return his calls until January 2, 2018.

After the January 2018 call, Ms. Dailey did not communicate with Mr. Wolst again for

nearly twelve months. During this time, Mr. Wolst was unaware of the fact that Ms. Dailey

had failed to file any of the estate documents, failed to procure a bond, and failed to

properly maintain the funds he had given her. Despite her lack of communication and

failure to diligently advance Mr. Wolst’s case, Ms. Dailey did not return any portion of the

$1,500 retainer for legal fees, or the expense for the $1,275 bond.

       2.     Bar Counsel’s Investigation.

       Mr. Wolst filed a complaint with the Attorney Grievance Commission on November

18, 2018. Mr. Wolst explained to Bar Counsel that he was unaware of the status of his

case, as he had not heard from Ms. Dailey in nearly a year. Bar Counsel sent Ms. Dailey a

copy of the complaint on December 4, 2018. After receiving this complaint, Ms. Dailey

contacted Mr. Wolst by telephone on December 10, 2018.

       Bar Counsel requested that Ms. Dailey provide a written response to the allegations

in the complaint. In her January 4, 2019, response, Ms. Dailey misrepresented to Bar

Counsel that she had been attempting to “move the case along” but Mr. Wolst had failed

to return her calls. According to phone records submitted by Ms. Dailey, she had placed

only one call to her client on January 2, 2018. Moreover, the hearing judge found that Ms.

Dailey’s claim that Mr. Wolst had failed to return her alleged calls was knowingly and

                                             6
intentionally false and was made to conceal the fact that she had abandoned her

representation of Mr. Wolst.

       Ms. Dailey failed to cooperate with Bar Counsel throughout the discovery process.

On August 12, 2019, Bar Counsel requested that Ms. Dailey send phone records

documenting all calls with Mr. Wolst from July 1, 2017, to that date. To prevent any

contradiction with her earlier statements to Bar Counsel concerning Mr. Wolst’s lack of

communication with her, Ms. Dailey only provided telephone records from December 19,

2017 to January 18, 2018. Despite repeated requests for the full phone records, Ms. Dailey

failed to provide records for the requested dates.

       In addition to phone records, Ms. Dailey also did not provide requested trust account

statements and information to Bar Counsel. On February 13, 2019, Bar Counsel requested

records from Ms. Dailey’s trust account evidencing the receipt and maintenance of Mr.

Wolst’s $1,500 and $1,275 payments. Ms. Dailey failed to provide the requested bank

account records or information in her March 6, 2019, response, or in her later response to

a second request by Bar Counsel. Nor did Ms. Dailey alternatively inform Bar Counsel

that such records did not exist. Bar Counsel also requested a response to Mr. Wolst’s

allegations that Ms. Dailey had failed to respond to his calls and text messages. In her

March 6 response, Ms. Dailey falsely claimed that Mr. Wolst had failed to communicate

with her and that he had changed his contact information without notifying her. Ms. Dailey

further asserted that she had taken “all actions in [her] power” to advance Mr. Wolst’s case,

even though she had failed to file any documents or contact him for eleven months from

early January to late December 2018.

                                             7
       On April 9, 2019, Bar Counsel again requested Ms. Dailey’s trust account records

including deposit slips, canceled checks, and other disbursement records, as well as Mr.

Wolst’s client file. Ms. Dailey failed to provide the requested documents in her April 23

response. Bar Counsel sent a third request to Ms. Dailey for her trust account records

documenting receipt and expenditure of Mr. Wolst’s funds on April 29, 2019. On May 24,

2019, Ms. Dailey responded without sending the requested documents, instead asserting

that the fees received “were both billed for legal services as requested and provided to

Geoffrey Wolst, in accordance with the Legal Representation Agreement that he reviewed

and signed on July 18, 2017 (with no legal or any fees paid on that date).” The hearing

judge found that this statement was knowingly and intentionally false, as the receipts for

the $1,500 and $1,275 payments stated that they were for Ms. Dailey’s retainer and the

bond, respectively. The necessary estate documents were never filed, and the bond was

never purchased. Thus, the fees were never earned.

       In her May 24, 2019, response to Bar Counsel, Ms. Dailey included an invoice dated

April 23, 2019, which purported that Mr. Wolst had accumulated $1,650 in legal fees as of

August 22, 2017. This invoice included false time entries intended to conceal the fact that

Ms. Dailey had not deposited the payments into—and indeed failed to maintain—an

attorney trust account. Although the invoice indicated that Mr. Wolst owed $1,650 in legal

fees by August 22, 2017, that information was not shared with him when he made his

$1,500 retainer payment. Ms. Dailey even indicated on that day that a portion of the

payment would be used for the estate filing fee. Moreover, Ms. Dailey fabricated four two-

hour meetings on July 18, August 22, September 7, and November 9, 2017, on her invoice.

                                            8
The duration of these meeting times had been edited and intentionally inflated by Ms.

Dailey to support her claim that Mr. Wolst owed $1,500 in legal fees on August 22, and

$1,275 by November 9, 2017. Ms. Dailey’s invoice also memorialized a 1.6-hour meeting

regarding the procurement of a bond on January 2, 2018, although the phone records

indicate that this meeting lasted only 66 minutes (1.1 hours).         The invoice entry

summarizing this meeting was also fabricated, as Mr. Wolst had already requested the

procurement of a bond before this phone call.         Additionally, this invoice entry is

inconsistent with Ms. Dailey’s exceptions, described infra, where she claims that her

January 2, 2018, conversation was regarding a separate matter where she was advising Mr.

Wolst on criminal charges filed against him.

       On August 12, 2019, Bar Counsel requested that Ms. Dailey schedule a statement

under oath with their office. In her reply, Ms. Dailey requested a date after October 10,

2019. Bar Counsel responded with three proposed dates after October 10, 2019. However,

Ms. Dailey failed to respond to any overtures by Bar Counsel to communicate. On

September 11, 2019, Bar Counsel issued a subpoena directing Ms. Dailey to appear in

person on October 16, 2019, to respond to questions under oath and to produce bank

records.

       On September 28, 2019, a process server went to Ms. Dailey’s office at One East

Chase Street, Suite 1139, Baltimore, Maryland 21202. A woman named “Mitzi” answered

the intercom but declined to accept the package when the server asked her to come to the

door. Ms. Dailey evaded service of the subpoena, insisting that the process server had “the

wrong place and wrong person.” Bar Counsel continued reaching out to Ms. Dailey,

                                               9
leaving voicemails, and sending emails and letters. However, she failed to respond to any

correspondence. Additionally, Ms. Dailey failed to attend her statement under oath on

October 16, 2019, or contact Bar Counsel to explain her failure to appear.

       3.     Circuit Court Proceedings.

       Ms. Dailey continued her obstructive conduct in the preliminary proceedings before

the Circuit Court for Baltimore City. Ms. Dailey did not respond to scheduling requests

and did not accept Skype calendar invitations from the court. Bar Counsel filed a Motion

for Sanctions accompanied by a Motion to Shorten Time on June 23, 2020, because of Ms.

Dailey’s failure to comply with discovery requests. The Motion to Shorten Time was

granted on June 30, 2020, limiting Ms. Dailey’s deadline to respond to the discovery

motion or to file opposition to July 7. Ms. Dailey failed to respond by that date, and the

hearing judge indicated in a further email that the court would rule on the discovery motion

on July 9 if no response were received from her. Ms. Dailey failed to respond to the

sanctions motion, instead filing a Writ of Mandamus to this Court to stay proceedings.

       The hearing judge gave Ms. Dailey a final opportunity to comply with discovery,

ordering that she provide responses to interrogatories and produce documents by July 15,

2020, and that she attend her deposition on July 21. Ms. Dailey failed to produce discovery

or attend her deposition. On August 4, 2020, because of Ms. Dailey’s continued failure to

comply with discovery, the hearing judge granted Bar Counsel’s Motion for Sanctions.

The court ordered that Ms. Dailey’s Answer to the Petition be stricken and that the

averments in the Petition be deemed admitted. Ms. Dailey was precluded from calling

witnesses at trial, presenting documents, or presenting any evidence or testimony which

                                            10
contradicted the averments in the Petition. Ms. Dailey’s testimony would be limited only

to proposed mitigation.

                               STANDARD OF REVIEW

       In an attorney discipline proceeding, this Court reviews a hearing judge’s findings

of fact for clear error and reviews a hearing judge’s conclusions of law without deference.

See Md. Rule 19-741(b)(2)(B) (“The Court [of Appeals] shall give due regard to the

opportunity of the hearing judge to assess the credibility of witnesses.”); Attorney

Grievance Comm’n v. Smith-Scott, 469 Md. 281, 332 (2020) (citation omitted) (“[T]his

Court reviews for clear error a hearing judge’s findings of fact . . . .”); Md. Rule 19-

741(b)(1) (“The Court of Appeals shall review de novo the [hearing] judge’s conclusions

of law.”). This Court determines whether clear and convincing evidence establishes that a

lawyer violated a rule of professional conduct. See Md. Rule 19-727(c) (“Bar Counsel has

the burden of proving the averments of the petition [for disciplinary or remedial action] by

clear and convincing evidence.”). Where a party fails to respond to discovery, a hearing

judge may grant a motion for sanctions under Md. Rule 2-432(a) and enter “[a]n order that

the matters sought to be discovered, or any other designated facts shall be taken to be

established for the purpose of the action in accordance with the claim of the party obtaining

the order[.]” Md. Rule 2-433(a)(1).

       Either party may file “exceptions to the findings and conclusions of the hearing

judge[.]” Md. Rule 19-728(b). If a party excepts to the hearing judge’s findings, this Court

“shall determine whether the findings of fact have been proved by the requisite standard of

proof set out in Rule 19-727(c).” Md. Rule 19-741(b)(2)(B). “We may confine our review

                                             11
to the findings of fact challenged by the exceptions, mindful though, that the hearing judge

is afforded due regard to assess the credibility of witnesses.” Smith-Scott, 469 Md. at 332

(citation omitted). This Court will not disturb the hearing judge’s findings “where ‘there

is any competent evidence to support the’ finding of fact.” Id. (quoting Attorney Grievance

Comm’n v. Donnelly, 458 Md. 237, 276 (2018)). Therefore, “[i]f the hearing judge’s

factual findings are not clearly erroneous and the conclusions drawn from them are

supported by the facts found, exceptions to conclusions of law will be overruled.” Id. at

333 (quoting Attorney Grievance Comm’n v. Tanko, 408 Md. 404, 419 (2009)).

                                      DISCUSSION

       Bar Counsel does not except to any of the hearing judge’s findings of fact or

conclusions of law. Ms. Dailey notes forty exceptions to both the hearing judge’s findings

of fact and conclusions of law. We address these below.

A.     Exceptions to the Hearing Judge’s Findings of Fact.

       Ms. Dailey takes exception to several of the hearing judge’s findings of fact,

including: (1) that the representation of Mr. Wolst was primarily for providing legal advice,

specifically regarding his rights as compared to those of his niece who was “the only

surviving relative that the decedent designated to receive” funds from a Maryland

Employees Credit Union account; (2) that no evidence was presented showing that Ms.

Dailey had failed to communicate with Mr. Wolst for a year; (3) that Ms. Dailey had

completed substantial work on Mr. Wolst’s case and that she was still working on procuring

the bond at the time Mr. Wolst filed the complaint; (4) that Mr. Wolst had changed his



                                             12
phone number and never informed her of the new number; and (5) that the process server

had been misdirected to a nail salon, not her law office.

       “A hearing judge is given ‘a great deal of discretion in determining which evidence

to rely upon.’” Attorney Grievance Comm’n v. Johnson, 472 Md. 491, 527 (2021) (quoting

Attorney Grievance Comm’n v. Miller, 467 Md. 176, 195 (2020)). “As far as what evidence

a hearing judge must rely upon to reach his or her conclusions, we have said that the hearing

judge ‘may “pick and choose” what evidence to believe.’” Attorney Grievance Comm’n v.

Woolery, 462 Md. 209, 230 (2018) (quoting Attorney Grievance Comm’n v. Page, 430 Md.

602, 627 (2013)). Here, Ms. Dailey failed to present testimony at her circuit court hearing.

In fact, Ms. Dailey was precluded from providing testimony or from contradicting the

averments in the petition because of her repeated failure to comply with Bar Counsel’s

discovery requests. Under Md. Rule 2-433(a), a hearing judge may grant such an order for

a failure to comply with discovery:

       For Certain Failures of Discovery. Upon a motion filed under Rule 2-432(a),
       the court, if it finds a failure of discovery, may enter such orders in regard to
       the failure as are just, including one or more of the following:

              (1) An order that the matters sought to be discovered, or any other
              designated facts shall be taken to be established for the purpose of the
              action in accordance with the claim of the party obtaining the order;

              (2) An order refusing to allow the failing party to support or oppose
              designated claims or defenses, or prohibiting that party from
              introducing designated matters in evidence; or

              (3) An order striking out pleadings or parts thereof, or staying further
              proceeding until the discovery is provided, or dismissing the action or
              any part thereof, or entering a judgment by default that includes a
              determination as to liability and all relief sought by the moving party


                                              13
              against the failing party if the court is satisfied that it has personal
              jurisdiction over that party.

Md. Rule 2-433(a).

       As before mentioned, this Court will not disturb the hearing judge’s findings “where

‘there is any competent evidence to support the’ finding of fact.” Johnson, 472 Md. at 526

(quoting Donnelly, 458 Md. at 276). “Accordingly, because we decline to overrule a

hearing judge’s findings of fact absent clear error,” we overrule Ms. Dailey’s “generalized

exceptions as to what findings of fact the hearing [judge] failed to make.” Smith-Scott, 469

Md. at 334 (quoting Woolery, 462 Md. at 230). Because there is competent evidence in

the record to support the hearing judge’s findings of fact, we decline to uphold Ms. Dailey’s

exceptions.

B.     Conclusions of Law.

       The hearing judge concluded that Ms. Dailey violated Rules 1.1, 1.2, 1.3, 1.4, 1.5,

1.15, 1.16, 8.1, and 8.4. The hearing judge also concluded that Ms. Dailey violated

Maryland Rules 19-403, 19-404, and 19-407. Bar Counsel does not except to the hearing

judge’s conclusions of law. Ms. Dailey excepts to each of the hearing judge’s conclusions

of law in this case. Based upon our independent review of the record, we uphold the

hearing judge’s conclusions of law.5


5
  Ms. Dailey asserts in her first exception that Bar Counsel’s filing of this disciplinary
action on March 24, 2020, violated this Court’s Order regarding the closure of courts due
to the COVID-19 pandemic. We disagree. In our Order dated March 12, 2020, this Court
made clear that the Judiciary’s objective was to continue providing access to justice to the
extent possible and practicable. In the Court of Appeals of Maryland Administrative Order
on the Statewide Suspension of Non-essential Judicial Activities Due to Emergency,
Maryland         Judiciary,       https://www.courts.state.md.us/sites/default/files/admin-
                                             14
       1.     Rule 1.1 (Competence).

       Rule 1.1 requires that an attorney “provide competent representation to a client.

Competent representation requires the legal knowledge, skill, thoroughness and

preparation reasonably necessary for the representation.” “[T]he failure to pursue a claim

after [initiating representation] demonstrates not only incompetence, but also insufficient

diligence.” Attorney Grievance Comm’n v. Sanderson, 465 Md. 1, 38 (2019) (quoting

Attorney Grievance Comm’n v. Lang, 461 Md. 1, 44 (2018)); see also Attorney Grievance

Comm’n v. Garrett, 427 Md. 209, 222–23 (2012) (concluding that the failure to take

fundamental steps to further a client’s case is a violation of Rule 1.1).    “[A]n attorney

‘demonstrates incompetence, and therefore violates Rule [1.1], when he [or she] fails to

properly maintain his [or her] client trust account.’” Johnson, 472 Md. at 532 (some

alteration in original) (quoting Attorney Grievance Comm’n v. Frank, 470 Md. 699, 735

(2020)). Finally, an attorney’s “failure to maintain [client] funds in a proper trust account

demonstrates incompetence.” Smith-Scott, 469 Md. at 337 (quoting Attorney Grievance

Comm’n v. Maignan, 390 Md. 287, 296–97 (2005)).

       Ms. Dailey demonstrated incompetence by failing to file the necessary estate forms

even after the documents were signed by Mr. Wolst. Moreover, Ms. Dailey failed to

communicate with her client for eleven months, despite her unsupported assertion that she




orders/20200312suspensionnonessential.pdf [https://perma.cc/2FVE-8VRH].                 This
included the use of remote hearings and electronic filings, and the continued operation of
certain judicial facilities in a limited capacity. The filing of this action by the Attorney
Grievance Commission was in accordance with this Order and furthered the objective to
promote the efficient process of the courts during the period of emergency.
                                             15
attempted to contact Mr. Wolst but was unable to do so because he had changed his contact

information. Further, Ms. Dailey violated Rule 1.1 by failing to properly maintain the

funds Mr. Wolst gave to her in an attorney trust account, instead placing the $1,500 and

$1,275 payments into her operating account. In fact, the hearing judge found that Ms.

Dailey never had an attorney trust account at all. Based on our independent review of the

record, we hold that Ms. Dailey violated Rule 1.1 by failing to act on Mr. Wolst’s case,

abandoning her client, and by improperly handling client funds.

       2.     Rule 1.2 (Scope of Representation).

       Rule 1.2(a) states:

       Subject to sections (c) and (d) of this Rule, an attorney shall abide by a
       client’s decisions concerning the objectives of the representation and, when
       appropriate, shall consult with the client as to the means by which they are
       to be pursued. An attorney may take such action on behalf of the client as is
       impliedly authorized to carry out the representation. An attorney shall abide
       by a client’s decision whether to settle a matter. In a criminal case, the
       attorney shall abide by the client’s decision, after consultation with the
       attorney, as to a plea to be entered, whether to waive jury trial and whether
       the client will testify.

       “An attorney’s failure to prosecute her client’s case, combined with a failure to

communicate with the client about the status of the case, may constitute a violation of this

rule.” Attorney Grievance Comm’n v. Edwards, 462 Md. 642, 697 (2019) (quoting

Attorney Grievance Comm’n v. Bellamy, 453 Md. 377, 394 (2017)). The hearing judge

found that Ms. Dailey violated Rule 1.2 because she was retained by Mr. Wolst for the

purpose of filing documents for his mother’s estate but failed to do so. Although Ms.

Dailey agreed to complete this objective of the representation, she accepted Mr. Wolst’s

payment and failed to prepare the necessary paperwork. We therefore agree that Ms.

                                            16
Dailey’s failure to take further action on Mr. Wolst’s case constitutes a violation of Rule

1.2. Moreover, Ms. Dailey’s failure to communicate with her client about the status of the

case for nearly all of 2018, despite accepting the fee, leads us to conclude that Ms. Dailey

violated Rule 1.2.

       3.     Rule 1.3 (Diligence).

       Rule 1.3 mandates that “[a]n attorney shall act with reasonable diligence and

promptness in representing a client.” This Rule “can be violated by failing to advance the

client’s cause or endeavor; failing to investigate a client’s matter; and repeatedly failing to

return phone calls, respond to letters, or provide an accounting for earned fees[.]” Attorney

Grievance Comm’n v. Bah, 468 Md. 179, 208 (2020) (quoting Edwards, 462 Md. at 699)

(alteration in original). The same justifications for finding a violation of Rule 1.1 may also

support a Rule 1.3 violation. Id. at 209.

       The hearing judge found that Ms. Dailey’s conduct in relation to Rules 1.1 and 1.2,

supra, and Rule 1.4, infra, also violated Rule 1.3. Ms. Dailey excepts to these conclusions,

asserting that she diligently pursued the procurement of a bond6 and that she only failed to



6
  Securing a surety bond in a timely fashion is a routine matter in a law firm that practices
estate administration. A personal representative must execute a bond to the State of
Maryland unless expressly excused by the will of the decedent or by the written waiver of
all interested persons. Md. Code (1974, 2017 Repl. Vol.), Estates & Trusts (“ET”) § 6-
102(a). A “surety on the bond may be a corporation authorized to act as a surety in the
State or one or more individuals approved by the register.” Md. Code (1974, 2017 Repl.
Vol.), ET § 6-102(d)(1). The bond of a personal representative “protects all interested
persons, including creditors, the state (for taxes and fees), heirs and legatees.” Williamson
v. Nat’l Grange, 166 Md. App. 150, 161 (2005) (quoting Allan J. Gibber, Gibber on Estate
Administration § 2.33 (4th ed. 2005)). An orphans’ court or register of wills may not issue
testamentary or administration letters until the bond is filed. State v. Talbott, 148 Md. 70,
                                              17
communicate with Mr. Wolst because he had changed his contact information. Based on

our independent review of the record, we reject Ms. Dailey’s exceptions and conclude that

there is sufficient evidence to support the hearing judge’s conclusions as to Rule 1.3.

       4.     Rule 1.4 (Communication).

       Rule 1.4 provides:

       (a) An attorney shall:

              (1) promptly inform the client of any decision or circumstance with
              respect to which the client’s informed consent, as defined in Rule 19-
              301.0(f)(1.0), is required by these Rules;
              (2) keep the client reasonably informed about the status of the matter;
              (3) promptly comply with reasonable requests for information; and
              (4) consult with the client about any relevant limitation on the
              attorney’s conduct when the attorney knows that the client expects
              assistance not permitted by the Maryland Attorneys’ Rules of
              Professional Conduct or other law.

       (b) An attorney shall explain a matter to the extent reasonably necessary to
       permit the client to make informed decisions regarding the representation.

       Under this Rule, attorneys are required “to communicate with their clients and keep

them reasonably informed of the status of their legal matters.” Attorney Grievance

Comm’n v. Planta, 467 Md. 319, 349 (2020). “A violation of this Rule occurs when a

client repeatedly attempts to contact the attorney, but the attorney fails to respond.” Smith-

Scott, 469 Md. at 341 (citing Planta, 467 Md. at 349). Ms. Dailey violated this Rule by

failing to adequately communicate with Mr. Wolst and therefore failing to inform him of

the status of his case, even when Mr. Wolst made repeated efforts to contact Ms. Dailey.




80 (1925). As a result, the process of obtaining a surety bond is necessarily streamlined to
promote the efficiency of the estate administration process.
                                             18
See Attorney Grievance Comm’n v. Viladegut, 473 Md. 38, 60 (2021) (citing Attorney

Grievance Comm’n v. Kwarteng, 411 Md. 652, 658 (2009)).

       The hearing judge found that Ms. Dailey violated Rule 1.4(a) by failing to keep Mr.

Wolst reasonably informed about the status of his case, and by failing to respond to his

calls and text messages for over eleven months. Further, the hearing judge found that Ms.

Dailey violated Rule 1.4(b) when she failed to inform her client that she neither purchased

a personal representative bond nor filed the appropriate estate documents. Because of Ms.

Dailey’s failure to communicate that she had not taken action to advance Mr. Wolst’s case,

Mr. Wolst was unable to make informed decisions regarding his mother’s estate. After our

independent review of the record, we agree that Ms. Dailey’s failure to communicate with

her client or reveal that she had not taken any action to advance Mr. Wolst’s case

constitutes a violation of Rules 1.4(a) and (b).

       5.     Rule 1.5 (Fees).

       Rule 1.5(a) provides in pertinent part: “[a]n attorney shall not make an agreement

for, charge, or collect an unreasonable fee or an unreasonable amount for expenses.” “A

fee that is reasonable at the outset of representation can become unreasonable if the attorney

fails to earn it.” Attorney Grievance Comm’n v. Davenport, 472 Md. 20, 33 (2021); see,

e.g., Garrett, 427 Md. at 224 (concluding that a fee became unreasonable due to the

attorney’s neglect of the matter and abandonment of representation); Attorney Grievance

Comm’n v. Hamilton, 444 Md. 163, 187 (2015) (“Even if a fee is reasonable on its face at

the outset of representation, if the attorney fails thereafter to perform to any meaningful



                                             19
degree the legal services for which the fee was set initially, the fee becomes unreasonable

with the benefit of hindsight.”).

       “Although the fee may have initially been reasonable at the outset of representation,

we agree that the fee became unreasonable considering the minimal, or nonexistent, work

that [Ms. Dailey] performed for [her] client.” Davenport, 472 Md. at 33. In this case,

although the fee may have been reasonable at the outset of representation, the fees charged

became unreasonable when Ms. Dailey failed to file the signed estate documents and

abandoned Mr. Wolst without informing him of the status of his case. Thus, we find that

Ms. Dailey violated Rule 1.5(a).

       6.     Rule 1.15 (Safekeeping Property).

       Under Rule 1.15:

       (a) An attorney shall hold property of clients or third persons that is in an
       attorney’s possession in connection with a representation separate from the
       attorney’s own property. Funds shall be kept in a separate account
       maintained pursuant to Title 19, Chapter 400 of the Maryland Rules, and
       records shall be created and maintained in accordance with the Rules in that
       Chapter. Other property shall be identified specifically as such and
       appropriately safeguarded, and records of its receipt and distribution shall be
       created and maintained. Complete records of the account funds and of other
       property shall be kept by the attorney and shall be preserved for a period of
       at least five years after the date the record was created.

                                          ***

       (c) Unless the client gives informed consent, confirmed in writing, to a
       different arrangement, an attorney shall deposit legal fees and expenses that
       have been paid in advance into a client trust account and may withdraw those
       funds for the attorney’s own benefit only as fees are earned or expenses
       incurred.




                                             20
       Upon our independent review of the record, we agree with the hearing judge’s

conclusions that Ms. Dailey failed to maintain an attorney trust account and failed to

properly maintain the funds given to her by Mr. Wolst until they were earned. We reject

Ms. Dailey’s exceptions that the two payments were for fees she had already earned. We

uphold the finding of the hearing judge that the April 23, 2019, invoice submitted by Ms.

Dailey provided false entries to conceal her misappropriation of Mr. Wolst’s funds. This

finding is supported by the uncontroverted evidence that, on the receipt provided to Mr.

Wolst, Ms. Dailey acknowledged that the $1,500 payment on August 22, 2017, was an

initial retainer fee, and that the $1,275 payment on November 9, 2017, was the cost for

obtaining the bond. Because Ms. Dailey had not earned the retainer fee by August 22, and

because she never purchased the bond, she was required to maintain these funds in her

attorney trust account. A failure to do so is a violation of Rule 1.15(a) and (c).

       7.     Rule 1.16 (Declining or Terminating Representation).

       Rule 1.16(d) states:

       Upon termination of representation, an attorney shall take steps to the extent
       reasonably practicable to protect a client’s interests, such as giving
       reasonable notice to the client, allowing time for employment of another
       attorney, surrendering papers and property to which the client is entitled and
       refunding any advance payment of fee or expense that has not been earned
       or incurred. The attorney may retain papers relating to the client to the extent
       permitted by other law.

       We adopt the finding of the hearing judge and hold that Ms. Dailey abandoned Mr.

Wolst’s case, effectively terminating the representation without giving her client notice.

Having reviewed the uncontroverted evidence in the record, we overrule Ms. Dailey’s

exceptions that she continued to advance Mr. Wolst’s case and did not abandon her client.

                                             21
Ms. Dailey additionally violated Rule 1.16(d) when she failed to return unearned fees and

expenses.

      8.       Rule 8.1 (Bar Admission and Disciplinary Matters).

      Rule 8.1 provides, in pertinent part:

      An applicant for admission or reinstatement to the bar, or an attorney in
      connection with a bar admission application or in connection with a
      disciplinary matter, shall not:

      (a) knowingly make a false statement of material fact; or

      (b) fail to disclose a fact necessary to correct a misapprehension known by
      the person to have arisen in the matter, or knowingly fail to respond to a
      lawful demand for information from an admissions or disciplinary authority,
      except that this Rule does not require disclosure of information otherwise
      protected by Rule 19-301.6.

      “Rule 8.1(b) compels attorneys to demonstrate candor and cooperation with the

disciplinary authorities of the Bar.” Smith-Scott, 469 Md. at 358 (quoting Planta, 467 Md.

at 356). An attorney violates Rule 8.1(b) if they do not “answer timely requests from the

Attorney Grievance Commission regarding a complaint in a potential disciplinary matter.”

Hamilton, 444 Md. at 192 (quoting Attorney Grievance Comm’n v. Brown, 426 Md. 298,

323 (2012)).

      The hearing judge concluded that Ms. Dailey violated Rule 8.1(a). The court based

its conclusion on its finding that Ms. Dailey intentionally misrepresented that she was

unable to advance Mr. Wolst’s case because he refused to return her calls, did not

communicate with her, and changed his contact information without notice. Ms. Dailey

also falsely stated that the $1,500 and $1,275 fees paid by Mr. Wolst were for legal work

performed on his case. In response to a request by Bar Counsel, Ms. Dailey submitted an

                                              22
invoice dated April 23, 2019, which included entries for meetings lasting two hours or

more on July 18, 2017, August 22, 2017, September 7, 2017, and November 9, 2017. The

meeting times were inflated by Ms. Dailey to support her false claims that she had earned

Mr. Wolst’s $1,500 payment by August 22, 2017, and that she had earned Mr. Wolst’s

$1,275 payment by November 9, 2017. We agree that these intentional misrepresentations

by Ms. Dailey were made to avoid revealing to Bar Counsel that she failed to maintain an

attorney trust account. The invoice also contained an entry for a 1.6-hour telephone call

on January 2, 2018, which Ms. Dailey claims was to discuss the need to obtain a bond.

Based on our independent review of the record, we overrule Ms. Dailey’s exception and

conclude that this telephone call was instead a 1.1-hour call for the purpose of discussing

a separate, criminal matter. Therefore, this entry was fraudulent in both subject matter and

length.

          We find that Ms. Dailey violated Rule 8.1(b) by failing to respond in any manner to

Bar Counsel’s repeated requests for information regarding an attorney trust account on

February 13, April 9, April 29, and June 25, 2019. Ms. Dailey further violated Rule 8.1(b)

by failing to provide dates for her statement under oath, by evading service of the subpoena

for her statement under oath, and by failing to appear for her statement under oath and

deposition.

          9.     Rule 8.4 (Misconduct).

          Rule 8.4 provides, in pertinent part:

          It is professional misconduct for an attorney to:



                                                  23
       (a) violate or attempt to violate the Maryland Attorneys’ Rules of
       Professional Conduct, knowingly assist or induce another to do so, or do so
       through the acts of another;

                                           ***

       (c) engage in conduct           involving   dishonesty,    fraud,   deceit      or
       misrepresentation;

       (d) engage in conduct that is prejudicial to the administration of justice[.]

       An attorney violates Rule 8.4(a) when they violate other Rules of Professional

Conduct. E.g., Attorney Grievance Comm’n v. Karambelas, 473 Md. 134, 167 (2021);

Attorney Grievance Comm’n v. Keating, 471 Md. 614, 650 (2020) (reaffirming the “well-

established principle that an attorney violates Maryland Rule 19-308.4(a) when she or he

violates other professional rules”). Based on our conclusion that Ms. Dailey has violated

several other rules, we also conclude that she has violated Rule 8.4(a).

       “Under Rule 8.4(c), ‘[i]t is professional misconduct for a lawyer to . . . engage in

conduct involving dishonesty, fraud, deceit or misrepresentation.’” Attorney Grievance

Comm’n v. McDonald, 437 Md. 1, 39 (2014) (alteration in original). Rule 8.4(c) therefore

encompasses a “broad universe of mis-behavior.” Id. “[W]e have previously applied the

‘general proposition that a violation of Rule 8.1(a) also violates Rule 8.4(c), as a knowingly

false statement to Bar Counsel qualifies as at least conduct involving misrepresentation.’”

Miller, 467 Md. at 222 (quoting Attorney Grievance Comm’n v. Singh, 464 Md. 645, 677

(2019)). As described supra in the discussion of Rule 8.1, Ms. Dailey committed several

deceitful acts with the intent to misrepresent facts to Bar Counsel in order to conceal her




                                             24
failure to maintain an attorney trust account and her misappropriation of client funds. We

therefore conclude that Ms. Dailey violated Rule 8.4(c).

       “[C]onduct prejudicial to the administration of justice,” in violation of Rule 8.4(d),

occurs when an attorney acts in a way that “reflects negatively on the legal profession and

sets a bad example for the public at large[.]” Attorney Grievance Comm’n v. Goff, 399 Md.

1, 22 (2007). Pertinent to this case, “misconduct that constitutes a violation of [Rule] 8.4(c)

may also violate [Rule] 8.4(d).” Lang, 461 Md. at 66 (citing Attorney Grievance Comm’n

v. Payer, 425 Md. 78, 95 (2012)). Ms. Dailey’s acts of dishonesty and incompetence,

including intentional representations to Bar Counsel, the abandonment of Mr. Wolst’s legal

representation, and the failure to return unearned client fees all reflect negatively on the

legal profession and set a poor example for the public at large, thereby constituting a

violation of Rule 8.4(d).

       Additionally, we have found that “an attorney violate[s] Rule 8.4(d) by failing to

keep his [or her] client advised of the status of the representation . . . ‘which tends to bring

the legal profession into disrepute.’” Attorney Grievance Comm’n v. Bleecker, 414 Md.

147, 175 (2010) (quoting Attorney Grievance Comm’n v. Rose, 391 Md. 101, 111 (2006)).

We conclude that Ms. Dailey also violated Rule 8.4(d) by failing to keep Mr. Wolst advised

on the status of his case despite his calls and requests for updates.

       10.    Maryland Rule 19-403 (Duty to Maintain Account).

       Rule 19-403 provides:

       An attorney or the attorney’s law firm shall maintain one or more attorney
       trust accounts for the deposit of funds received from any source for the
       intended benefit of clients or third persons. The account or accounts shall be

                                              25
       maintained in this State, in the District of Columbia, or in a state contiguous
       to this State, and shall be with an approved financial institution. Unless an
       attorney maintains such an account, or is a member of or employed by a law
       firm that maintains such an account, an attorney may not receive and accept
       funds as an attorney from any source intended in whole or in part for the
       benefit of a client or third person.

       Ms. Dailey violated Rule 19-403 through her failure to maintain an attorney trust

account. Despite multiple requests for bank records by Bar Counsel, Ms. Dailey failed to

produce any relevant documents to show that she maintained an attorney trust account.

       11.    Maryland Rule 19-404 (Trust Account – Required Deposits).

       Rule 19-404 states:

       Except as otherwise permitted by rule or other law, all funds, including cash,
       received and accepted by an attorney or law firm in this State from a client
       or third person to be delivered in whole or in part to a client or third person,
       unless received as payment of fees owed the attorney by the client or in
       reimbursement for expenses properly advanced on behalf of the client, shall
       be deposited in an attorney trust account in an approved financial institution.
       This Rule does not apply to an instrument received by an attorney or law firm
       that is made payable solely to a client or third person and is transmitted
       directly to the client or third person.

       Ms. Dailey was required to deposit and maintain Mr. Wolst’s funds in an attorney

trust account under Rule 19-404. We find that the fee given to Ms. Dailey by her client

was not deposited in a trust account and, despite Ms. Dailey’s exceptions to the contrary,

the fee was never earned because she failed to provide the estate administration services

for Mr. Wolst as outlined in the legal representation agreement. We find that Ms. Dailey

failed to properly secure Mr. Wolst’s funds until they were earned, and accordingly find

that she violated this Rule.




                                             26
      12.    Maryland Rule 19-407 (Attorney Trust Account Record Keeping).

      Rule 19-407 reads, in pertinent part:

      (a) Creation of Records. The following records shall be created and
      maintained for the receipt and disbursement of funds of clients or of third
      persons: (1) Attorney Trust Account Identification. An identification of all
      attorney trust accounts maintained, including the name of the financial
      institution, account number, account name, date the account was opened,
      date the account was closed, and an agreement with the financial institution
      establishing each account and its interest-bearing nature. (2) Deposits and
      Disbursements. A record for each account that chronologically shows all
      deposits and disbursements . . . . (3) Client Matter Records. A record for
      each client matter in which the attorney receives funds in trust . . . . (4)
      Record of Funds of the Attorney. A record that identifies the funds of the
      attorney held in each attorney trust account as permitted by Rule 19-408(b).

      (b) Monthly Reconciliation. An attorney shall cause to be created a monthly
      reconciliation of all attorney trust account records, client matter records,
      records of funds of the attorney held in an attorney trust account as permitted
      by Rule 19-408(b), and the adjusted month-end financial institution
      statement balance. The adjusted month-end financial institution statement
      balance is computed by adding subsequent deposits to and subtracting
      subsequent disbursements from the financial institution’s month-end
      statement balance.

                                           ***

      (d) Records to be Maintained. Financial institution month-end statements,
      any canceled checks or copies of canceled checks provided with a financial
      institution month-end statement, duplicate deposit slips or deposit receipts
      generated by the financial institution, and records created in accordance with
      section (a) of this Rule shall be maintained for a period of at least five years
      after the date the record was created.

      The hearing judge found that Ms. Dailey violated Rule 19-407(a), (b), and (d) by

failing to create and maintain appropriate trust account records as required by this Rule

pertaining to the funds received from Mr. Wolst. Despite multiple requests by Bar Counsel,

Ms. Dailey produced no trust account records, nor any records regarding the receipt and


                                              27
maintenance of Mr. Wolst’s funds. Accordingly, we agree that Ms. Dailey violated Rule

19-407(a), (b), and (d).

                                       SANCTION

       As we have often stated, the purpose of attorney disciplinary proceedings is not to

punish the lawyer, but to protect the public and deter other lawyers from engaging in

misconduct. See Attorney Grievance Comm’n v. Yi, 470 Md. 464, 499 (2020) (citing

Woolery, 456 Md. at 497–98). “The public is protected when sanctions are ‘commensurate

with the nature and gravity of the violations and the intent with which they were

committed.’” Smith-Scott, 469 Md. at 363 (quoting Attorney Grievance Comm’n v.

Pennington, 387 Md. 565, 596 (2005)).

       Bar Counsel recommends that we disbar Ms. Dailey because of “her intentional

misappropriation of client funds, abandonment of a client, and intentional

misrepresentations to Bar Counsel.” On the other hand, Ms. Dailey argues that we should

dismiss her case with no sanction as she excepts to all the hearing judge’s conclusions, and

because her pro bono work and lack of prior discipline should militate against disbarment.

       “In fashioning an appropriate sanction in attorney disciplinary proceedings, ‘[w]e

determine the appropriate sanction by considering the facts of the case, as well as balancing

any aggravating or mitigating factors.’” Sanderson, 465 Md. at 67 (quoting Attorney

Grievance Comm’n v. Kremer, 432 Md. 325, 337 (2013)). Accordingly, our consideration

of aggravating and mitigating factors “can be critical in the selection of an appropriate

sanction.” Yi, 470 Md. at 500.



                                             28
       This Court has emphasized that “[a]ggravating factors” are those which tend to

“militate in favor of a more severe sanction[.]” Smith-Scott, 469 Md. at 364 (alteration in

original) (quoting Sanderson, 465 Md. at 67). “The existence of aggravating factors must

be demonstrated by clear and convincing evidence.” Johnson, 472 Md. at 547 (citing

Edwards, 462 Md. at 708).

       The hearing judge found the existence of seven aggravating factors: (1) a dishonest

or selfish motive; (2) multiple offenses; (3) bad faith obstruction of the disciplinary

process; (4) submission of false evidence, false statements, or other deceptive practices

during the disciplinary process; (5) refusal to acknowledge the wrongful nature of the

conduct; (6) substantial experience in the practice of law; and (7) indifference to making

restitution. We agree with each.

       Ms. Dailey acted with a selfish or dishonest motive when she misappropriated Mr.

Wolst’s funds and then proceeded to abandon her representation of him. See Viladegut,

473 Md. at 66 (finding a selfish motive when an attorney accepted fees they did not earn,

failed to return those unearned fees, made knowing and intentional misrepresentations to

their clients regarding the status of their cases, and abandoned their cases); Davenport, 472

Md. at 35–36 (finding a selfish motive when an attorney “completely abandoned [their]

representation of [a] client, without providing any services of value, and failed to refund

any funds paid. . . . [When a complaint was filed] with Bar Counsel, [this attorney] failed

to participate in the investigation in any manner.”). Further, Ms. Dailey violated multiple

rules as explained supra.



                                             29
       Ms. Dailey undertook substantial steps throughout Bar Counsel’s investigation and

the circuit court proceedings to obstruct her case. Ms. Dailey failed to comply with Bar

Counsel’s requests for information and intentionally evaded service of a subpoena for her

statement under oath. Despite Bar Counsel’s requests to produce documents, Ms. Dailey

failed to provide certain records and did not attend her scheduled deposition.           See

Viladegut, 473 Md. at 66 (finding that an attorney “engaged in bad faith obstruction of Bar

Counsel’s investigation by ignoring numerous requests for information”) (emphasis

omitted).

       Ms. Dailey repeatedly misrepresented facts to Bar Counsel throughout the

investigation and submitted an invoice with fabricated and inflated meeting times to

conceal her misappropriation of Mr. Wolst’s funds. Additionally, Ms. Dailey continues to

deny the wrongfulness of her conduct, instead insisting that Mr. Wolst was to blame for

her failures in representation. Ms. Dailey has substantial experience in the practice of law,

as asserted in her exceptions, but has demonstrated an indifference to paying restitution or

making her client whole.

       “[T]he existence of mitigating factors[7] tends to lessen or reduce the sanction an

attorney may face.” Smith-Scott, 469 Md. at 365 (quoting Sanderson, 465 Md. at 70).


7
 This Court considers several factors of mitigation as enumerated in American Bar
Association (“ABA”) Standard 9.32. Miller, 467 Md. at 224 (citing Attorney Grievance
Comm’n v. Paul, 423 Md. 268, 281 n.13 (2011)).

       Mitigating factors include:
       (1) the absence of prior attorney discipline; (2) the absence of a dishonest or
       selfish motive; (3) personal or emotional problems; (4) timely good faith
       efforts to make restitution or to rectify the misconduct’s consequences; (5)
                                             30
When an attorney presents mitigating factors, the attorney must prove them by a

preponderance of the evidence. Sanderson, 465 Md. at 70. The hearing judge found only

one mitigating factor: lack of prior discipline. As a result of not participating in the hearing

process, Ms. Dailey failed to present any other mitigating factors to the hearing judge, and

we decline to find any.

       Of particular note, Ms. Dailey has made much of her pro bono practice and the

services she provides to indigent clients. This Court has previously noted that pro bono

work supports a finding of good character as a mitigating factor. See Johnson, 472 Md. at

549 (noting that evidence of pro bono work supports good character). However, by virtue

of Ms. Dailey’s failure to participate in the hearing process, the extent and nature of her

pro bono work was never presented or tested before the hearing judge. Thus, we conclude




       full and free disclosure to Bar Counsel or a cooperative attitude toward the
       attorney discipline proceeding; (6) inexperience in the practice of law; (7)
       character or reputation; (8) a physical disability; (9) a mental disability or
       chemical dependency, including alcoholism or drug abuse, where: (a) there
       is medical evidence that the lawyer is affected by a chemical dependency or
       mental disability; (b) the chemical dependency or mental disability caused
       the misconduct; (c) the lawyer’s recovery from the chemical dependency or
       mental disability is demonstrated by a meaningful and sustained period of
       successful rehabilitation; and (d) the recovery arrested the misconduct, and
       the misconduct’s recurrence is unlikely; (10) delay in the attorney discipline
       proceeding; (11) the imposition of other penalties or sanctions; (12) remorse;
       (13) remoteness of prior violations of the [MARPC]; and (14) unlikelihood
       of repetition of the misconduct.

Johnson, 472 Md. at 548 n.34 (quoting Attorney Grievance Comm’n v. Maldonado, 463
Md. 11, 49 n.9 (2019)).

                                              31
that Ms. Dailey failed to show that, by a preponderance of the evidence, her pro bono work

was sufficient to support a finding of good character.

       We also decline to uphold Ms. Dailey’s exception that the duration of this

proceeding should mitigate the charge against her. Much of the delay in this case was

caused by Ms. Dailey’s failure to participate in the discovery process or properly

coordinate with Bar Counsel and the hearing judge. Accordingly, we decline to find any

additional mitigation, apart from lack of prior discipline, to militate against disbarment.

       Although Ms. Dailey has no prior discipline, as we have noted in the past, “[t]he

presence of one mitigating factor cannot overcome the aggregation of [Ms. Dailey’s] many

transgressions along with several aggravating factors.” Karambelas, 473 Md. at 177. Ms.

Dailey’s misappropriation of client funds alone is enough to warrant disbarment. See id.

(citing Attorney Grievance Comm’n v. Sullivan, 369 Md. 650, 655–56 (2002)).

Additionally, she has shown no willingness to take responsibility for her actions, failed to

pay restitution to her client, and failed to cooperate with Bar Counsel. Ms. Dailey even

went so far as to submit fabricated documents to Bar Counsel to conceal her rule violations.

As this Court has emphasized, “disbarment ordinarily should be the sanction for intentional

dishonest conduct.” Attorney Grievance Comm’n v. Vanderlinde, 364 Md. 376, 418

(2001). “Unlike matters warranting a lesser degree of discipline, ‘[i]ntentional dishonest

conduct is closely entwined with the most important matters of basic character to such a

degree as to make intentional dishonest conduct by a lawyer almost beyond excuse.’”

Attorney Grievance Comm’n v. Joseph, 422 Md. 670, 707 (2011) (quoting Vanderlinde,

364 Md. at 418). Accordingly, considering Ms. Dailey’s misappropriation of client funds

                                             32
and her fraudulent conduct, and because we fail to find sufficient mitigation to reduce the

sanction, we conclude disbarment is the appropriate sanction.


                                   IT IS SO ORDERED; RESPONDENT SHALL PAY
                                   ALL COSTS AS TAXED BY THE CLERK OF
                                   THIS COURT, INCLUDING COSTS OF ALL
                                   TRANSCRIPTS, PURSUANT TO MARYLAND
                                   RULE 19-709, FOR WHICH SUM JUDGMENT IS
                                   ENTERED IN FAVOR OF THE ATTORNEY
                                   GRIEVANCE COMMISSION AGAINST MITZI
                                   ELAINE DAILEY.




                                            33